O’CONNOR, Justice,
dissenting.
I respectfully dissent from the majority’s resolution of points of error two through four.
A. Ineffective Assistance Due to Intoxication
Every defendant is entitled to be represented by a lawyer who is not only competent, but also is sober. The trial judge noticed the lawyer representing appellant was inebriated even before appellant made a complaint about it.
The record shows throughout the second day of trial the appellant’s trial counsel, Don L. Hendrix, was argumentative, could not properly state objections, and was once threatened with contempt. The appellant argued, in his motion for new trial, that Hendrix did not effectively voir dire the veniremen, cross-examine the State’s witnesses, or conduct a proper examination of the defense witnesses.
The appellant’s letter to the judge complaining about Hendrix’s drinking did not address these points. However, the appellant’s letter did request a mistrial on the ground that Hendrix was under the influence of alcohol on the second day of trial. As a result, the trial court conducted a hearing on September 28, 1994, to address the appellant’s concerns about Hendrix’s drinking on the second day of trial.1
In my opinion, the appellant met the first prong of the Strickland test, which requires the appellant to demonstrate that his counsel’s performance was deficient because it fell below an objective standard of reasonableness. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984). By objective standards, it is unreasonable for defense counsel to drink alcoholic beverages during trial. The appellant, a dentist, gave his medical opinion that alcohol takes about 12 hours to clear the body and affects one’s mental faculties and ability to exercise good judgment.
Hendrix admitted to drinking three beers during the trial; the appellant claimed it must have been more. The issue is whether Hendrix’s drinking interfered with his performance at trial. Even before appellant wrote the letter, something about Hendrix’s performance during the trial came to the attention of the trial judge that prompted him to call Hendrix into his chambers to discuss his drinking. What behavior caused the trial court to suspect Hendrix had been drinking was not disclosed on the record. After the hearing, which was prompted by the appellant’s letter, the trial court admitted there was a due process problem with Hendrix’s representation when it said it could “salvage the due process requirements” by appointing another attorney to serve as co-counsel.
In my opinion, the appellant also met the second prong of the Strickland test, which requires the appellant to demonstrate there was a reasonable probability that, but for counsel’s errors, the result of the proceeding would have differed. See Strickland, 466 U.S. at 694, 104 S.Ct. at 2068. The trial court admitted there was a due process problem that could be resolved by the appoint*360ment of a co-counsel, but then refused to take any steps suggested by Gene Jones, the newly appointed co-counsel. The temporary appointment of Jones did not “salvage” any of the appellant’s due process rights, which were put in jeopardy by Hendrix’s condition. Jones made reasonable requests, which the court denied: a motion to withdraw the appellant’s plea of not guilty, a motion for a continuance to prepare for the rest of the trial, and a motion for a mistrial when the other two motions were denied. It was Jones’s opinion that he could not effectively represent the appellant without time to prepare. As a result, Jones withdrew from the case, and the appellant was forced to finish the trial with Hendrix as his trial counsel.
I would sustain point of error two.
B. Motion for Continuance & Motion for Mistrial
In his motion for continuance and his alternative motion for mistrial, the appellant argued Hendrix had been drinking and his newly-appointed counsel, Jones, needed time to prepare.
On the third and last day of the trial, the trial court denied the appellant’s request to terminate Hendrix; but, in an abundance of caution, the trial court appointed Jones to assist Hendrix for the defense’s one remaining witness — the appellant himself. The appellant’s newly appointed attorney, Jones, was given two and one-half horns to confer with the appellant. When the time expired, Jones moved to continue the trial or for a mistrial so that he could go over the facts with appellant. The trial court denied both of those motions, Jones withdrew, and Hendrix proceeded with the examination of appellant.
The trial court solved no due process problems by appointing Jones and then refusing to permit him time to prepare. An appointed counsel is entitled to 10 days preparation time under Tex.Code Crim.P. art. 1.051(e)(Vemon Supp. 1997), unless waived. This case is distinguishable from Roney v. State, 632 S.W.2d 598 (Tex.Crim.App.1982) and Henry v. State, 433 S.W.2d 430 (Tex.Crim.App.1968) in which the Court of Criminal Appeals found compliance with article 1.051(e) if the defendant was represented by more than one counsel, and one of the counsel was accorded the 10-day statutory preparation time. Roney, 632 S.W.2d at 601; Henry, 433 S.W.2d at 432-33. Appellant was effectively without counsel due to Hendrix’s inebriated condition. Two and one-half horn's is not sufficient time to prepare when a lawyer is summoned to assist in the middle of trial under these circumstances.
The trial court appointed Jones for the purpose of avoiding any due process problems created by Hendrix’s condition, but then refused all of Jones’s suggestions. The motion for continuance would have easily resolved the due process problems. The trial court interpreted the continuance as a means to delay the trial, but in fact delay was necessary after the trial court appointed Jones. If the trial court did not want to inconvenience the jury by a mid-trial delay, the court could have granted the mistrial.
I would hold the trial court abused its discretion in overruling appellant’s motion for continuance and alternative motion for mistrial. I would sustain points of error three and four and reverse and remand for retrial.
ANDELL and BASS, JJ., join this dissent.

. In preparing the letter and when he was on the stand answering questions about the letter, the appellant in effect, was unrepresented because he was opposing his own lawyer.